Case 4:18-cv-00442-ALM-CMC Document 39 Filed 12/11/18 Page 1 of 3 PageID #: 486



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    Sherman Division


    ED BUTOWSKY, in his Individual               )
    And Professional Capacities                  )
                                                 )
           Plaintiff,                            )
                                                 )
    v.                                           )              Case No. 4:18-cv-00442-ALM
                                                 )
                                                 )
    DAVID FOLKENFLIK et al                       )
                                                 )
           Defendants.                           )
                                                 )


                   NOTICE CONCERNING
           PLAINTIFF’S RULE 26(a)(1) DISCLOSURES
           Plaintiff, Ed Butowsky (“Plaintiff”), by counsel, pursuant to Local Civil Rule

    26(c), files Notice that Plaintiff’s disclosures required by Rule 26(a)(1) Fed. R. Civ. Pro.

    (“FRCP”) have taken place.



    DATED:         December 11, 2018



                                Signature of Counsel on Next Page




                                                 1
Case 4:18-cv-00442-ALM-CMC Document 39 Filed 12/11/18 Page 2 of 3 PageID #: 487



                           ED BUTOWSKY,
                           In his Individual and Professional Capacities



                           By:    /s/ Steven S. Biss
                                  Steven S. Biss (VSB # 32972)
                                  300 West Main Street, Suite 102
                                  Charlottesville, Virginia 22903
                                  Telephone:      (804) 501-8272
                                  Facsimile:      (202) 318-4098
                                  Email:          stevenbiss@earthlink.net
                                  (Admitted Pro Hac Vice)

                                  Ty Clevenger, Esquire
                                  Texas Bar No. 24034380
                                  P.O. Box 20753
                                  Brooklyn, NY 11202-0753
                                  (979) 985-5289
                                  (979) 530-9523 (Fax)
                                  Email: tyclevenger@yahoo.com

                                  Counsel for the Plaintiff




                                         2
Case 4:18-cv-00442-ALM-CMC Document 39 Filed 12/11/18 Page 3 of 3 PageID #: 488



                                CERTIFICATE OF SERVICE

           I hereby certify that on December 11, 2018 a copy of the foregoing was filed

    electronically using the Court’s CM/ECF system, which will send notice of electronic

    filing to counsel for Defendants and all interested parties receiving notices via CM/ECF,

    and a copy was also emailed in PDF to counsel for the Defendants:

           Laura.Prather@haynesboone.com;

           Thomas.Williams@haynesboone.com.




                                 By:     /s/ Steven S. Biss
                                         Steven S. Biss (VSB # 32972)
                                         300 West Main Street, Suite 102
                                         Charlottesville, Virginia 22903
                                         Telephone:      (804) 501-8272
                                         Facsimile:      (202) 318-4098
                                         Email:          stevenbiss@earthlink.net
                                         (Admitted Pro Hac Vice)

                                         Ty Clevenger, Esquire
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, NY 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (Fax)
                                         Email: tyclevenger@yahoo.com

                                         Counsel for the Plaintiff




                                                3
